Opinión concurrente del
Juez Asociado Señor Negrón Gar-cía,
a la cual se une el Juez Asociado Señor Rebollo Ló-pez.
Por no endosar todos los pronunciamientos de la opinión del Tribunal, optamos por certificar separadamente los fun-damentos de nuestra concurrencia.
h-H
Hace aproximadamente cuatro (4) años —el 15 de diciem-bre de 1983— Daisy Cuadrado Carrión y dieciséis (16) maestros del Departamento de Instrucción Pública presentaron ante el Tribunal Superior, Sala de San Juan, una acción deno-minada “Demanda de Clase, Sentencia Declaratoria, Injunction y Daños y Perjuicios” contra el entonces Gobernador Lie. Carlos Romero Barceló, la Secretaria de Instrucción Pública María Socorro Lacot y varios funcionarios más. Anejo E, pág. 72.
En síntesis, alegaron que ellos ejercían el magisterio en diferentes, escuelas públicas del país y, no obstante llenar los *462requisitos, los demandados, aquí recurridos, habían ilegal-mente discriminado al no extenderles nombramientos proba-torios o permanentes(1) por pertenecer al Partido Popular Democrático (P.P.D.) y no al Partido Nuevo Progresista (P.N.P.), a la sazón en el poder. Adujeron violación a sus de-rechos constitucionales. Los demandados recurridos contes-taron, negaron tales alegaciones y se opusieron a la certifi-cación del pleito de clase.
Luego de múltiples incidentes procesales, el 6 de sep-tiembre de 1986 el tribunal resolvió en contra del pedido de certificación. La resolución, en lo pertinente, dispone:
En adición a los fundamentos y la jurisprudencia señalada por la parte demandada en su alegato, especialmente en cuan-to a la falta de definición en la clase, consideramos que de-bemos denegar tal solicitud por dos razones patentes, a saber:
1. Los demandantes no pueden representar adecuada-mente a la clase e inclusive podrían tener intereses encon-trados con otros miembros de la clase.
La parte demandante sostiene que de 38,000 maestros que hay en Puerto Rico, 15,000 no tienen plazas permanentes o probatorias los cuales constituyen un grupo cuyo número hace impracticables [sic] su acumulación como demandantes en este pleito. Si este Tribunal, en su día, adjudicara que los demandantes en el pleito tienen derecho a una plaza perma-nente o probatoria porque teniendo las cualificaciones, se ha discriminado políticamente contra ellos, tal determinación podría afectar negativamente las posibilidades de que otros maestros en la misma situación que no han obtenido dichas plazas puedan obtenerlas.
2. De las propias alegaciones de las partes surge que será necesario evaluar cada caso de cada maestro para determinar si ha obtenido la plaza por discrimen político, o por falta de requisitos, necesidades del servicio u otras causas legítimas. De las propias alegaciones específicas de los demandantes *463surgen variedad de casos y situaciones. Aun cuando ha-ciendo un esfuerzo se pudiera encontrar semejanzas en los casos es imposible asumir que los demás maestros en el grupo de 15,000 se encuentren en situación parecida por las mismas razones. (Énfasis suplido.) Anejo A, págs. 1-2.
A solicitud de los demandantes peticionarios acordamos revisar.
HH HH
La resolución antes transcrita contiene y expone, en la medida necesaria, los fundamentos que validan la actuación del foro de instancia. Para entenderla basta un examen de las alegaciones básicas de la demanda. Ello nos permite, desde este estrado apelativo y en buena metodología, limitar nues-tro pronunciamiento al ámbito adjudicativo correspondiente sin el imperativo de iniciar una incursión genérica de todos los complejos situacionales que informa la Regla 20 de Pro-cedimiento Civil sobre certificación de clase, 32 L.P.R.A. Ap. III. Para ello, es suficiente una referencia y rápida ojeada a la abundante literatura y casuística existente en los ana-queles bibliotecarios.(2)
*464Las Reglas 20.1 y 20.2 de Procedimiento Civil establecen:

20.1 Requisitos para un pleito de clase

Uno o más miembros de la clase podrán demandar o ser demandados como representantes de todos los miembros de la clase solamente si (1) la clase fuere tan numerosa que la acu-mulación de todos los miembros resultare impracticable; (2) existieren cuestiones de hecho o de derecho común a la clase; (3) las reclamaciones o defensas de los representantes fueren típicas de las reclamaciones o defensas de la clase; y (4) los representantes protegerían los intereses de la clase de manera justa y adecuada.

20.2 Pleitos de clase sostenibles

Un pleito podrá sostenerse como un pleito de clase si los requisitos de la Regla 20.1 fueren satisfechos, y en adición:
(a) la tramitación de pleitos separados por o en contra de miembros individuales de la clase crearía un riesgo de (1) ad-judicaciones inconsistentes o variadas con respecto a miem-bros individuales de la clase, que establecerían normas de conducta incompatibles para la parte que se opone a la clase, o (2) adjudicaciones con respecto a miembros individuales de la clase, que para todos los fines prácticos dispondrían de los intereses de los otros miembros que no sean partes en las ad-judicaciones o, empeorarían, o impedirían sustancialmente su habilidad para proteger sus intereses; o
(b) la parte que se opone a la clase ha actuado o ha rehu-sado actuar por razones aplicables a la clase en general, en forma tal que resulte apropiado conceder finalmente un reme-dio mediante interdicto o sentencia declaratoria correspon-diente con respecto a la clase en general; o
(c) el tribunal determina que las cuestiones de hechos o de derecho comunes a los miembros de la clase predominan so-bre cualesquiera cuestiones que afecten solamente a los miembros individuales, y que el pleito de clase es superior a otros métodos disponibles para la justa y eficiente adjudica-ción de la controversia. Los asuntos pertinentes para las de-terminaciones incluyen: (1) el interés de los miembros de la clase en controlar individualmente la tramitación o defensa de pleitos separados; (2) la naturaleza y alcance de cualquier liti-gio relativo a la controversia ya comenzado por o en contra de *465miembros de la clase; (3) la deseabilidad de concentrar o no el trámite de las reclamaciones en el foro específico; (4) las difi-cultades que probablemente surgirían en la tramitación de un pleito de clase. 32 L.P.R.A. Ap. Ill,-Rs. 20.1-20.2.
A su amparo, concluimos que no procedía la certificación de clase. Evaluemos el horizonte decisorio a la luz de la de-manda, su naturaleza y requisitos que deben concurrir en un pleito de clase.

CRITERIO CUANTITATIVO (NUMEROSIDAD)

Este criterio no se cumple. Resulta difícil comprender cómo Daisy Cuadrado Carmona y los cincuenta (50) recla-mantes adicionales pretenden representar adecuadamente quince mil (15,000) maestros que alegadamente carecen de nombramientos probatorios o permanentes, según el funda-mento de que a todos se les ha discriminado por razones polí-ticas. Adviértase que tal alegación está predicada en un dato singular, a saber, que ellos son miembros activos y pertene-cen al P.P.D. y por tal razón fueron objeto de discrimen in-constitucional por supuestas decisiones del Departamento de Instrucción Pública en la administración del P.N.P.
No debe subestimarse la importancia de esta alegación para configurar válidamente el pleito de clase. Es la columna vertebral de todo el planteamiento para invocar la jurisdic-ción del tribunal sin agotar remedios administrativos. Nos explicamos.
En ausencia de este reclamo de discrimen político parti-dista, de ordinario, la determinación de si uno o más maestros son acreedores a nombramientos probatorios o de per-manencia es materia para ser presentada original y directa-mente ante la Junta de Apelaciones del Sistema de Adminis-tración de Personal (J.A.S.A.P.), como organismo encargado de administrar la Ley de Personal —Ley Núm. 5 de 14 de octubre de 1975 (3 L.P.R.A. see. 1301 et seq.) Pierson Muller I v. Feijoó, 106 D.P.R. 838, 850-851 (1979). Después de todo, *466no podemos olvidar que el Departamento de Instrucción Pú-blica es un administrador individual que según la Ley de Personal está obligado a adoptar y observar un reglamento para las áreas esenciales del Sistema de Mérito y otras dis-posiciones relacionadas. Por su parte, J.A.S.A.P. tiene juris-dicción para dilucidar planteamientos de esta índole formu-lados por empleados transitorios. Delgado v. D.S.C.A., 114 D.P.R. 177, 180 (1983).
La premisa subyacente de que esos quince mil (15,000) maestros pertenecen al P.P.D. y han sido objeto de igual dis-criminación, de su faz resulta altamente cuestionable por no decir imposible. En el mundo de las probabilidades, no es sostenible. Es ilógico e irrazonable estimar que entre tan numeroso grupo de personas el spectrum ideológico es idén-tico. Lo normal es que sea variado y que se nutra proporcio-nalmente de los grupos de distintas ideologías políticas. ¿Cómo entonces sostener a priori capacidad representativa en tal débil fundamento numérico de discriminación política? No estamos ante una demanda fundada en la discriminación por sexo, raza o edad que constituyen características perma-nentes de fácil definición.
Lo expuesto nos lleva indefectiblemente a concluir que, en cuanto al requisito de numerosidad, estamos en la dimen-sión de lo especulativo. Aquí los cincuenta (50) demandantes peticionarios no han establecido —ni siquiera en aproxima-ción— cuántos maestros de esos quince mil (15,000) aspiran a puestos permanentes. Tampoco cuántos cumplen con los requisitos de experiencia y educación necesarios. Ambas re-alidades las acepta este Tribunal en su opinión. El resultado es obvio. No han cumplido cabalmente con el requisito de la Regla 20.1(1) de Procedimiento Civil, supra, esto es, que la clase de miembros discriminados pertenecientes al P.P.D. sea tan numerosa que su acumulación resulte impráctica.
*467Sobre este extremo, es de singular importancia destacar que, aun después del 6 de septiembre de 1986, fecha en que el foro de instancia se negó a certificar la clase —dos (2) años y nueve (9) meses desde la presentación de la demanda, y ex-cluidos seis (6) demandantes que voluntariamente desistie-ron de continuar la acción— solamente treinta y cinco (35) personas pidieron intervenir y lograron unirse a la reclama-ción original. Si ello tiene procesalmente algún significado es lo reducido de ese número. En términos de proyección éstos únicamente representan punto cero cero tres por ciento (.003%) del número de quince mil (15,000). Cuantitativa-mente, esta cifra refleja un estimado insignificante. La misma, matemáticamente destruye cualquier conjetura so-bre el número potencial de individuos a ser representados en el caso.
A la proyección numérica que antecede, es menester se-ñalar que, al ser contrastada con la pretensión de represen-tar a tantos miles de personas, no hay en los autos suficiente evidencia para preliminarmente determinar la existencia de un patrón de comportamiento discriminatorio contra ese res-tante y numeroso personal docente. Repetimos, estamos ante una alegación de numerosidad que pertenece al ámbito conjetural. Véase D.J. Steininger, Class Actions: Defining the Typical and Representative Plaintiff Under Subsections (a)(3) and (U) of Federal Rule 23, 53 B.U.L. Rev. 406, 424-426 (1973).

CRITERIO DE COMUNIDAD

Tampoco se cumple en el caso de autos con el requisito de que las cuestiones de hecho o de derecho sean comunes a la clase.
Según antes indicado resulta cuestionable que en lo esen-cial —discrimen político por pertenecer al P.P.D.— haya identidad. Además, ese solo reclamo no es suficiente para *468automáticamente abrir la puerta de la antesala que conduce a los puestos permanentes o probatorios. En este aspecto es menester la concurrencia de variados requisitos tales como credenciales académicas, labor previa docente, evaluación y otros. A su vez, estos requisitos pueden estar afectados por múltiples circunstancias justificativas de demoras en el trá-mite administrativo.
Según esta óptica, en el plano teórico y abstracto, la exis-tencia de un patrón de discrimen puede ser una cuestión co-mún. Sin embargo, en el caso de autos la proposición es incorrecta e insostenible. La dificultad de esta línea de pen-samiento es que contrario a lo propuesto por los maestros demandantes la discriminación, para fines de la certificación como clase, en lugar de unir, separa y debilita ese vínculo común. La controversia está inmersa en miles de personas en que el spectrum ideológico y las “rivalidades naturales” operan como impedimento. Nótese que se funda en una prác-tica discriminatoria específica contra los reclamantes como miembros del P.P.D. y en favor de los del P.N.P. Incontro-vertidamente, ellos no pueden ostentar la representación de la clase en un ambiente y trasfondo cuya dinámica, lamenta-blemente, opera en un discrimen invocado como causa de ac-ción para unir, y a la vez fuente de discordia. Aquí, recal-camos, las diferencias ideológicas entre los reclamantes y los maestros de nombres desconocidos, descontentos de esa masa, forzosamente es significativa.

CRITERIOS DE TIPICIDAD

Informa Kaplan que el propósito de este requisito es “en-fatizar que los representantes deben estar en intereses cla-ramente alineados con el grupo representado”. B. Kaplan, Continuing Work of the Civil Committee: 1966 Amendments of the Federal Rules of Civil Procedure, 81 Harv. L. Rev. 356, 376, 387 (1967).
*469Otra vez, resulta imposible cumplir con este criterio. La conducta administrativa impugnada que confirió jurisdicción al tribunal es el discrimen político. Por razones de las va-riantes ideológicas entre los quince mil (15,000) miembros del magisterio, difícilmente puede aceptarse que existe una misma teoría de conducta ilegal en que apoyar la certifica-ción. Aunque se alega lo contrario, para todos los fines las reclamaciones no nacen ni surgen de un mismo evento, prác-tica o conducta administrativa. Véanse: G.S. Meece, Class Actions, Typicality, and Rule 10B-5: Will the Typical Representative Please Stand Up?, 36 Emory L.J. 649 (1987); S.M. Shafner, The Juridical Links Exception to the Typicality Relationship Between Standing and Typicality, 58 B.U.L. Rev. 492, 507 (1987).

CRITERIO DE ADECUACIDAD

Finalmente, no está presente en el caso de autos el factor referente a la “ausencia de conflicto”. General Telephone Co. of Southwest v. Falcon, 457 U.S. 147, 157 n. 13 (1982). Si en algo queda vulnerada la Regla 20 de Procedimiento Civil, supra, es en cuanto a este requisito. Pecaríamos de ingenuos si fuéramos a sostener que los reclamantes pertenecientes al P.P.D. y sus competentes abogados van a tramitar agresiva y vigorosamente estas reclamaciones a nombre de aquellos maestros identificados con el P.N.P., cuando precisamente la causa del alegado discrimen brota de esas discrepancias ide-ológicas.
En resumen, el presente pleito no es susceptible de certi-ficarse como de clase. No se satisface ninguno de los requi-sitos de numerosidad, comunidad, tipicidad y representación adecuada contenidos en la Regla 20, supra.
Aclarado de este modo el prisma decisorio —y despejada toda duda forense— cumplimos nuestra misión rectora de juzgar, confirmando al tribunal de instancia.

 Ley Núm. 312 de 15 de mayo de 1938, según enmendada. 18 L.P.R.A. see. 214.


 J.C. Coffee, Rethinking the Class Action: A Policy Primer on Reform, 62 Ind. L.J. 625 (1987); G.S. Meece, Class Actions, Typicality, and Rule 10B-5: Will the Typical Representative Please Stand Up?, 36 Emory L.J. 649 (1987); J.C. Coffee, Understanding the Plaintiff’s Attorney: The Implications of Economic Theory for Private Enforcement Law Through Class and Derivative Actions, 86 Colum. L. Rev. 669 (1986); O.C. Twyner, Federal Rule of Civil Procedure 23(a)(3) Typicality Requirement: The Superfluous Prerequisite to Maintaining a Class Action, 42 Ohio St. L.J. 797 (1981); S.M. Shafner, The Juridical Links Exception to the Typicality Requirement in Multiple Defendants Class Actions: The Relationship Between Standing and Typicality, 58 B.U.L. Rev. 492 (1978); L.D. Harvey, The Federal Courts Take a New Look at Class Actions, 27 Baylor L. Rev. 751 (1975); D.J. Steininger, Class Actions: Defining the Typical and Representative Plaintiff Under Subsections (a)(3) and U) of Federal Rule 23, 53 B.U.L. Rev. 406 (1973); A. Homburger, State Class Actions and the Federal Rule, 71 Colum. L. Rev. 609 (1971).